DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Interview Summary, mailed January 5, 2022, with respect to the rejection(s) of independent claim(s) 1, 13, and 24 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-16, 22-26, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishay (US Patent No. 8,917,327) in view of Price et al. (US 2018/0197275) further in view of Oe et al. (US 2012/0327207).

Regarding claim 1 Bishay discloses an apparatus including an optical system for generating images, comprising: 
a mechanical infrared light filter movable between a first position and a second position, the mechanical infrared light filter configured to allow infrared light to pass through the optical system while in the first position, and the mechanical infrared light filter configured to filter out infrared light from the optical system while in the second position (a micro-electro mechanical system (MEMS) is used to move the position of a color filter and an infrared filter over a sensor array, based on the type of filter positioned over the sensor infrared light or color light is captured by the sensor – col.5 ll. 1-25; col.13, ll.19-30); 
an imaging sensor including a set of imaging pixels and a set of infrared pixels, the imaging sensor configured to receive light from the optical system (sensor array that includes a set of sensors that sense visible light and another set of sensors that sense infrared light – col.4 ll. 55-59; col.12 ll. 31-35); and 
a processor coupled to the imaging sensor (microprocessor – col.5 ll. 29-30; CPU 29 in Figure 7) and configured to: 
receive visible light data and infrared light data from the imaging sensor (sensor array that includes a set of sensors that sense visible light and another set of sensors that sense infrared light – col.4 ll. 55-59; col.12 ll. 31-35).
However, fails to explicitly disclose receive an image capture trigger; cause the mechanical infrared light filter to be in the second position, in response to the image capture trigger, to receive visible light at the imaging sensor; cause the mechanical infrared light filter to be in the first position, also in response to the image capture 
In his disclosure Price teaches generate a combined image based on the visible light data and the infrared light data (Figure 5 shows image 580 which is generated based on visible light data 510 and infrared light data 520).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the generation of a combined image based on the visible light data and the infrared light data from Price to the teachings of Bishay because such incorporation allows for high-resolution images to be produced without perspective or timing discrepancies (abstract).
However, fails to explicitly disclose receive an image capture trigger; cause the mechanical infrared light filter to be in the second position, in response to the image capture trigger, to receive visible light at the imaging sensor; cause the mechanical infrared light filter to be in the first position, also in response to the image capture trigger, to receive infrared light at the imaging sensor.
In his disclosure Oe teaches disclose receive an image capture trigger (input unit receiving instructions from the user to start the image obtention – [0108]); cause the mechanical infrared light filter to be in the second position, in response to the image capture trigger, to receive visible light at the imaging sensor; cause the mechanical infrared light filter to be in the first position, also in response to the image capture trigger, to receive infrared light at the imaging sensor (a mechanism that automatically switches filters by a slide motion in order to capture images – [0082]; the filters allows near-infrared light to reach the image sensor when placed in front of lens – [0082]; the 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Oe into the teachings of Bishay because the complexity of the system is reduced.

Regarding claim 2 Bishay discloses the apparatus of claim 1, wherein the processor is configured to: 
cause the mechanical infrared light filter to be in the second position while receiving the visible light data; and cause the mechanical infrared light filter to be in the first position while receiving the infrared light data (a micro-electro mechanical system (MEMS) is used to move the position of a color filter and an infrared filter over a sensor array, based on the type of filter positioned over the sensor infrared light or color light is captured by the sensor – col.5 ll. 1-25; col.13, ll.19-30).

Regarding claim 3 Bishay discloses the apparatus of claim 1. However, fails to explicitly disclose generate visible light data for locations of the imaging sensor associated with the set of infrared pixels, the visible light data associated with a first frame; and generate a full resolution color image based on the generated visible light data and the received visible light data.
In his disclosure Price teaches generate visible light data for locations of the imaging sensor associated with the set of infrared pixels, the visible light data 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Price into the teachings of Bishay because such incorporation allows for high-resolution images to be produced without perspective or timing discrepancies (abstract).

Regarding claim 4 Bishay discloses the apparatus of claim 3. However, fails to explicitly disclose generate the visible light data via interpolation of the received visible light data associated with locations adjacent to the locations of the imaging sensor associated with the set of infrared pixels.
 In his disclosure Price teaches generate the visible light data via interpolation of the received visible light data associated with locations adjacent to the locations of the imaging sensor associated with the set of infrared pixels (interpolate data from the visible subset of pixels – [0024]; visible light data set being interpolated – [0057]; interpolated visible light image 530).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Price into 

Regarding claim 10 Bishay discloses the apparatus of claim 1, further comprising: a mechanical visible light filter movable between a third position and a fourth position, the mechanical visible light filter configured to allow visible light to pass through the optical system while in the third position, and the mechanical visible light filter configured to filter out visible light from the optical system while in the fourth position (a micro-electro mechanical system (MEMS) is used to move the position of a color filter and an infrared filter over a sensor array, based on the type of filter positioned over the sensor infrared light or color light is captured by the sensor – col.5 ll. 1-25; col.13, ll.19-30).

Regarding claim 11 Bishay discloses the apparatus of claim 10, wherein the processor is configured to: 
cause the mechanical infrared light filter to be in the second position and the mechanical visible light filter to be in the third position (a micro-electro mechanical system (MEMS) is used to move the position of a color filter and an infrared filter over a sensor array, based on the type of filter positioned over the sensor infrared light or color light is captured by the sensor – col.5 ll. 1-25; col.13, ll.19-30); 
generate a full resolution color image based on the visible light passed through the optical system when the mechanical infrared light filter is in the second position and the mechanical visible light filter is in the third position (the ; 
cause the mechanical infrared light filter to be in the first position and the mechanical visible light filter to be in the fourth position (a micro-electro mechanical system (MEMS) is used to move the position of a color filter and an infrared filter over a sensor array, based on the type of filter positioned over the sensor infrared light or color light is captured by the sensor – col.5 ll. 1-25; col.13, ll.19-30); and 
generate a full resolution infrared image based on the infrared light passed through the optical system when the mechanical infrared light filter is in the first position and the mechanical visible light filter is in the fourth position (the output color image data and infrared image data is provided with full resolution – abstract, col.2 ll.19-23).

Regarding claim 12 Bishay discloses the apparatus of claim 11. However, fails to explicitly disclose wherein to generate the combined image, the processor is configured to combine the full resolution color image and the full resolution infrared image by aligning points of the full resolution color image with corresponding points of the full resolution infrared image.
In his disclosure Price teaches generate the combined image, the processor is configured to combine the full resolution color image and the full resolution infrared image by aligning points of the full resolution color image with corresponding points of the full resolution infrared image (Figure 5 shows combined image 580 which is 
 It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Price into the teachings of Bishay because such incorporation allows for high-resolution images to be produced without perspective or timing discrepancies (abstract).

Claim 13 corresponds to the method performed by the apparatus of claim 1. Therefore, claim 13 is being rejected on the same basis as claim 1. It is noted Bishay discloses an imaging sensor including a set of imaging pixels and a set of infrared pixels (sensor array with a first set of sensors that sense visible light and a second set of sensors that sense infrared light – col.4 ll. 55-67).

Claim 14 corresponds to the method performed by the apparatus of claim 2. Therefore, claim 14 is being rejected on the same basis as claim 2.

Claim 15 corresponds to the method performed by the apparatus of claim 3. Therefore, claim 15 is being rejected on the same basis as claim 3.

Claim 16 corresponds to the method performed by the apparatus of claim 4. Therefore, claim 16 is being rejected on the same basis as claim 4.

Claim 22 corresponds to the method performed by the apparatus of claims 10 and 11. Therefore, claim 22 is being rejected on the same basis as claims 10 and 11.

Claim 23 corresponds to the method performed by the apparatus of claim 12. Therefore, claim 23 is being rejected on the same basis as claim 12.

Regarding claim 24 Bishay discloses an apparatus including an optical system for generating images, comprising: 
means for moving a mechanical infrared light filter to a first position, the mechanical infrared light filter configured to allow infrared light to pass through the optical system while in the first position; 
means for moving the mechanical infrared light filter to a second position, the mechanical infrared light filter configured to filter out infrared light from the optical system while in the second position (a micro-electro mechanical system (MEMS) is used to move the position of a color filter and an infrared filter over a sensor array, based on the type of filter positioned over the sensor infrared light or color light is captured by the sensor – col.5 ll. 1-25; col.13, ll.19-30; note the MEMS is being interpreted as the means for moving the mechanical infrared light filter); 
means for receiving light at an imaging sensor including a set of imaging pixels and a set of infrared pixels, the imaging sensor configured to receive the light from the optical system (sensor array that includes a set of sensors that sense visible light and another set of sensors that sense infrared light – col.4 ll. 55-59; col.12 ll. 31-35; note the sensor array is being interpreted as the means for receiving light); 
means for receiving visible light data and infrared light data from the imaging sensor (microprocessor – col.5 ll. 29-30; CPU 29 in Figure 7).
However, fails to explicitly disclose means for receiving an image capture trigger; means for moving a mechanical infrared light filter to a first position in response to the image capture trigger; means for moving the mechanical infrared light filter to a second position, also in response to the image capture trigger; and generating a combined image based on the visible light data and the infrared light data.
In his disclosure Price teaches generating a combined image based on the visible light data and the infrared light data (Figure 5 shows image 580 which is generated based on visible light data 510 and infrared light data 520).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the generation of a combined image based on the visible light data and the infrared light data from Price to the teachings of Bishay because such incorporation allows for high-resolution images to be produced without perspective or timing discrepancies (abstract).
However, fails to explicitly disclose means for receiving an image capture trigger; means for moving a mechanical infrared light filter to a first position in response to the image capture trigger; means for moving the mechanical infrared light filter to a second position, also in response to the image capture trigger.
In his disclosure Oe teaches means for receiving an image capture trigger (input unit receiving instructions from the user to start the image obtention – [0108]); means for moving a mechanical infrared light filter to a first position in response to the image capture trigger; means for moving the mechanical infrared light filter to a second 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Oe into the teachings of Bishay because the complexity of the system is reduced.

Claim 25 is being rejected on the same basis as claim 2.

Claim 26 is being rejected on the same basis as claim 3.

Claim 29 is being rejected on the same basis as claims 10 and 11.

Claim 30 is being rejected on the same basis as claim 12.

Claims 5, 7, 17, 19, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishay (US Patent No. 8,917,327) in view of Price et al. (US 2018/0197275) further in view of Oe et al. (US 2012/0327207) further in view of Tretter et al. (US 2016/0231866).

claim 5 Bishay discloses the apparatus of claim 3, wherein the processor is configured to: 
generate an infrared image based on the infrared light data received from the imaging sensor, the infrared light data associated with a second frame (whole array in a frame acting as an infrared receptor; infrared light is collected – col.13 ll. 32-37).
However, fails to explicitly disclose upscale the generated infrared image based on the full resolution color image to generate a full resolution infrared image.
In his disclosure Price processes the generated infrared image based on the full resolution color image to generate a full resolution infrared image (Figure 5 shows full resolution infrared image 560 being generated based on full resolution color image 530).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Price into the teachings of Bishay because such incorporation allows for high-resolution images to be produced without perspective or timing discrepancies (abstract).
However, Price fails to explicitly disclose upscale the generated infrared image.
In his disclosure Tretter teaches upscale the generated infrared image (upsample IR image to meet the higher resolution of the RGB image – [0073, 0083]).
It would have been obvious to a person with ordinary skill in the art to incorporate upscaling the generated infrared image of Tretter into the teachings of Bishay as modified because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.
claim 7 Bishay discloses the apparatus of claim 5. However, fails to explicitly disclose wherein the processor is configured to generate the combined image by aligning points of the full resolution color image with corresponding points of the full resolution infrared image.
In his disclosure Price teaches generate the combined image by aligning points of the full resolution color image with corresponding points of the full resolution infrared image (Figure 5 shows combined image 580 which has aligned points of both the full resolution color image 530/550 and full resolution infrared image 540/560).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Price into the teachings of Bishay because such incorporation allows for high-resolution images to be produced without perspective or timing discrepancies (abstract).

Claim 17 corresponds to the method performed by the apparatus of claim 5. Therefore, claim 17 is being rejected on the same basis as claim 5.

Claim 19 corresponds to the method performed by the apparatus of claim 7. Therefore, claim 19 is being rejected on the same basis as claim 7.

Claim 27 is being rejected on the same basis as claim 5.

Claim 28 is being rejected on the same basis as claim 7.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishay (US Patent No. 8,917,327) in view of Price et al. (US 2018/0197275) further in view of Oe et al. (US 2012/0327207) further in view of Tretter et al. (US 2016/0231866) further in view of Zhou et al. (US 2019/0141238).

Regarding claim 6 Bishay discloses the apparatus of claim 5. However, fails to explicitly disclose to generate the infrared image by: receiving second visible light data and the infrared light data associated with the second frame, and discarding the second visible light data associated with the second frame.
In his disclosure Zhou teaches to generate the infrared image by: receiving second visible light data and the infrared light data associated with the second frame, and discarding the second visible light data associated with the second frame (removing RGB light component from the received infrared image – [0029, 0032]; note the RGB component received in the infrared image is being interpreted as the second visible light data).
It would have been obvious to a person with ordinary skill in the art to incorporate the teachings of Zhou into the teachings of Bishay as modified because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success, in this case a higher quality infrared image.

Claim 18 corresponds to the method performed by the apparatus of claim 6. Therefore, claim 18 is being rejected on the same basis as claim 6.
Claims 8-9, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishay (US Patent No. 8,917,327) in view of Price et al. (US 2018/0197275) further in view of Oe et al. (US 2012/0327207) further in view of Kilgore et al. (US 2018/0120661).

Regarding claim 8 Bishay discloses the apparatus of claim 1. Bishay further discloses a CPU driving a timing circuitry which triggers the apparatus to take a color image and/or an infrared image (col.21 ll. 42-52).
However, fails to explicitly disclose to cause the mechanical infrared light filter to move to the first position or to the second position based on a type of application triggering generating the combined image.
In his disclosure Kilgore teaches to cause the mechanical infrared light filter to move to the first position or to the second position based on a type of application triggering generating the combined image (camera operating in two modes, the camera has an IR filter that moves from a first position to a second position based on the operating mode – [0003]).
It would have been obvious to a person with ordinary skill in the art to incorporate to cause the mechanical infrared light filter to move to the first position or to the second position based on a type of application triggering generating the combined image of Kilgore into the teachings of Bishay as modified because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

claim 9 Bishay discloses the apparatus of claim 8. However, fails to explicitly disclose to collect a first number of image frames associated with the visible light data and to collect a second number of image frames associated with the infrared light data based on the type of the application.
In his disclosure Kilgore teaches to collect a first number of image frames associated with the visible light data and to collect a second number of image frames associated with the infrared light data based on the type of the application (camera operating in two modes, the camera has an IR filter that moves from a first position to a second position based on the operating mode – [0003]; note the camera will take images in both of the modes).
It would have been obvious to a person with ordinary skill in the art to incorporate the teachings of Kilgore into the teachings of Bishay as modified because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim 20 corresponds to the method performed by the apparatus of claim 8. Therefore, claim 20 is being rejected on the same basis as claim 8.

Claim 21 corresponds to the method performed by the apparatus of claim 9. Therefore, claim 21 is being rejected on the same basis as claim 9.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482